DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant elected Species I with traverse. Restriction between Species I and Species II is withdrawn.
                     Restriction between Species I and Species III and Species IV is maintained. Applicant argues that there is no search burden. Examiner disagrees. Species III disclosed in figure 10, shows a separate light source and an amplifier section. Species I and Species III is generating light in two different ways. In species I, light is generated in active layer of the light sensing apparatus and in species III light is generated in a separate light source. This is a search burden. Different text search is required which includes terms such as active layer, separate light source, amplifier. Doing multiple different text search is a search burden.
                      Species IV disclosed in figure 11 shows a light-emitting region where the light is generated and an amplifying region where the light is amplified. Species IV is very different from species I. Different search terms such as light source and amplify is required. 
                         Divergent classification search is also required and hence it is a search burden.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 “Collimating Diode Laser Beams from a Large-Area VCSEL-Array Using Microlens Array” in view of US 20170051883 A1 (Raring et al.).
                               Claim 1, NPL1 teaches a light sensing system comprising: 
                                   […];
                            a lens integrated with the light source on a surface of the light source on which the slit-shaped opening is formed (see figure 2 note micro-lens array integrated with VCSEL array. See figure 2 below and note the slit is shown with an arrow), the lens being configured to emit the light through the slit-shaped opening as a point light source at a far-field (III. BEAM DIVERGENCE FROM THE INTEGRATED ARRAYS note spot and far field. Abstract note focus the collimated beams to a spot of 400 m in diameter).
                    NPL1 appears to have a slit and also teaches an aperture (see figure 2 below. Note the arrow pointing out shows light coming out of the slit shape opening. II. VCSEL/LENS ARRAYS DESIGN AND ASSEMBLY note aperture ), but fails to define the aperture as a slit in the description. However Raring explicitly shows a light source having a slit-shaped opening and configured to emit light through the slit-shaped opening (see figure 10 Ref 205, para 186 note a laser beam output 205 from the laser diode ).
                        It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of NPL1 and Raring because Raring teaches (para 186, para 12) that a compact and low cost system can be created .


    PNG
    media_image1.png
    130
    339
    media_image1.png
    Greyscale

                                Claim 6, NPL1 as modified in view of Raring teaches the light sensing system of claim 1. NPL1 teaches wherein the lens is configured as a single structure on the slit-shaped opening (see figure 2 note micro-lens array integrated with VCSEL array) to form a single point light source with respect to the slit-shaped opening (III. BEAM DIVERGENCE FROM THE INTEGRATED ARRAYS note spot and far field).

Claim(s) 2,4,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 “Collimating Diode Laser Beams from a Large-Area VCSEL-Array Using Microlens Array” in view of US 20170051883 A1 (Raring et al.) further in view of NPL2 “ A Novel One Step Integration of Edge-Emitting Laser Diode With Micro-Elliptical Lens Using Focused Ion Beam Direct Deposition’’.
                                  Claim 2, NPL1 as modified in view of Raring teaches the light sensing system of claim 1. NPL1 teaches wherein the light source comprises an active optical element having an active layer (II. VCSEL/LENS ARRAYS DESIGN AND ASSEMBLY note active region).
                           NPL1 as modified in view of Raring fails but NPL2 teaches wherein the slit-shaped opening is formed in the active optical element (see figure 1 and note light coming out of the slit and light is generated in the active layer), and wherein the lens is formed on a surface of the active optical element in which the slit-shaped opening is formed (see figure 1 and 2, Abstract note Edge-emitting laser diode (LD) integrated with microlens on its emitting surface).
                        It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of NPL1 and Raring and NPL2  because NPL2 teaches (see Abstract, and II. Design) that divergence angle is reduced due to integrating a lens. .

    PNG
    media_image2.png
    621
    682
    media_image2.png
    Greyscale


                                 Claim 4, NPL1 as modified in view of Raring further in view of NPL2 teaches the light sensing system of claim 2. NPL1 teaches wherein the active optical element is configured to generate the light (II. VCSEL/LENS ARRAYS DESIGN AND ASSEMBLY note active region. It is obvious that the active optical element generates light).

                              Claim 7, NPL1 as modified in view of Raring teaches the light sensing system of claim 6. NPL1 as modified in view of Raring fails but NPL2 teaches wherein the lens comprises a cylindrical lens (III. MICROFABRICATION note cylindrical lens) configured to focus light dispersed with respect to a slit width of the slit-shaped opening (see figure 1 and 2, note light is dispersed with respect to slit width ).
                                      It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of NPL1 and Raring and NPL2  because cylindrical lenses can be used to manipulate light to suit optical requirements of intended application and NPL2 also teaches divergence is reduced (see Abstract).

                                Claim 8, NPL1 as modified in view of Raring further in view of NPL2 teaches the light sensing system of claim 7. NPL1 teaches wherein units each comprising the light source and the lens are one-dimensionally or two-dimensionally arranged to form a plurality of point light sources arranged one-dimensionally or two- dimensionally (see figure 2 note Microlens array and VCSEL array. Abstract and I. Introduction note two dimension).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 “Collimating Diode Laser Beams from a Large-Area VCSEL-Array Using Microlens Array” in view of US 20170051883 A1 (Raring et al.) further in view of WO 2014175901 A1 (JOSEPH et al.).

                              Claim 12, NPL1 as modified in view of Raring teaches the light sensing system of claim 1. NPL1 teaches wherein units each comprising the light source and the lens are repeatedly arranged (see figure 2 note Microlens array and VCSEL array), 
                          NPL1 as modified in view of Raring fails but JOSEPH teaches each lens in the units is provided so that so that beams of light respectively emitted from each light source of the units have multiple emission angles (see figure 26 and note different angles Para 108 note different focal points).
                                      It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of NPL1 and Raring and Joseph teaches (para 108) that a linear array  of VCSEL devices may be focused, through utilization of the microlenses on more than one focal spot.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 “Collimating Diode Laser Beams from a Large-Area VCSEL-Array Using Microlens Array” in view of US 20170051883 A1 (Raring et al.) further in view of US 9575184 B2 (Gilliland et al.).

                                Claim 13, NPL1 teaches a lidar (I Introduction note laser radar) apparatus comprising: 
                           a light sensing system comprising: 
                                                         […];
                        a lens integrated with the light source on a surface of the light source on which the slit-shaped opening is formed (see figure 2 note micro-lens array integrated with VCSEL array. See figure 2 below and note the slit is shown with an arrow), the lens being configured to emit the light through the slit-shaped opening as a point light source at a far-field (III. BEAM DIVERGENCE FROM THE INTEGRATED ARRAYS note spot and far field. Abstract note focus the collimated beams to a spot of 400 m in diameter), 
                       NPL1 appears to have a slit and also teaches an aperture (see figure 2 below. Note the arrow pointing out shows light coming out of the slit shape opening. II. VCSEL/LENS ARRAYS DESIGN AND ASSEMBLY note aperture ), but fails to define the aperture as a slit in the description. However Raring explicitly shows a light source having a slit-shaped opening and configured to emit light through the slit-shaped opening (see figure 10 Ref 205, para 186 note a laser beam output 205 from the laser diode ).
                        It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of NPL1 and Raring because Raring teaches (para 186, para 12) that a compact and low cost system can be created .

    PNG
    media_image1.png
    130
    339
    media_image1.png
    Greyscale


                         NPL1 teaches that VERTICAL-CAVITY surface-emitting laser (VCSEL) structures potentially can be used in building high-power arrays for laser radar. It is obvious that when used in a laser radar, it will have receiver and processor. However NPL1 fails to explicitly teach a receiver in the description but  Gilliland teaches a light receiver ( see figure 8 col 18 line 35-67 note detector 116 and VCSEL array) configured to receive the light that is emitted from the light source towards an object, focused or collimated by the lens, and reflected by the object (col 18 line 35-67 term “optical receiver” may be used to refer to those elements necessary to collect the light reflected from the scene in the field of view); 
                        and a processor (see figure 8 col 18 line 35-67 note processor 94) configured to control the light sensing system and to analyze the light received from the light sensing system (col 18 line 35-67 note perform the range measurements).
                        It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of NPL1 and Raring  and Gilliland because Gilliland teaches range measurement can be performed (col 18 line 35-67).

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 “Collimating Diode Laser Beams from a Large-Area VCSEL-Array Using Microlens Array” in view of US 20170051883 A1 (Raring et al.) further in view of US 9575184 B2 (Gilliland et al.) further in view of NPL2 “ A Novel One Step Integration of Edge-Emitting Laser Diode With Micro-Elliptical Lens Using Focused Ion Beam Direct Deposition’’.
                                      Claim 14,  NPL1 as modified in view of Raring further in view of Gilliland teaches the lidar apparatus of claim 13. NPL1 teaches wherein the light source of the light sensing system comprises an active optical element having an active layer (II. VCSEL/LENS ARRAYS DESIGN AND ASSEMBLY note active region).
                    NPL1 fails but NPL2 teaches wherein the slit-shaped opening is formed in the active optical element (see figure 1 and note light coming out of the slit), and wherein the lens is formed on a surface of the active optical element in which the slit-shaped opening is formed (see figure 1 and 2, Abstract note Edge-emitting laser diode (LD) integrated with microlens on its emitting surface).
                        It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of NPL1, Gilliland and Raring and  NPL2  because NPL2 teaches (see Abstract and II. Design) that divergence angle is reduced due to integrating a lens .

                                      Claim 15, NPL1 as modified in view of Raring further in view of Gilliland further in view of NPL2 teaches the lidar apparatus of claim 14, wherein the active optical element is configured to perform as at least one of (i) an amplifier to transmit, amplify, and output the light incident on the active optical element from the light source and (ii) the light source to generate the light (II. VCSEL/LENS ARRAYS DESIGN AND ASSEMBLY note active region. It is obvious that the active optical element generates light).

                                      Claim 16, NPL1 as modified in view of Raring further in view of Gilliland further in view of NPL2 teaches the lidar apparatus of claim 14, wherein the light sensing system comprises a cylindrical lens formed as a single structure on the slit-shaped opening (NPL2 see figure 2 , III. MICROFABRICATION note cylindrical lens. Abstract note Edge-emitting laser diode (LD) integrated with microlens on its emitting surface) and configured to focus light that disperses with respect to a slit width (NPL2 see figure 1 and 2, note light is dispersed with respect to slit width ) of the slit- shaped opening to form a single point light source with respect to a single slit- shaped opening (NPL2 Abstract note the focused spot size ).
                          It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of NPL1 and Raring and Gilliland and NPL2  because cylindrical lenses can be used to manipulate light to suit optical requirements of intended application and NPL2 also teaches divergence is reduced (see Abstract).
                                      Claim 17, NPL1 as modified in view of Raring further in view of Gilliland further in view of NPL2 teaches the lidar apparatus of claim 16. NPL1 teaches wherein, in the light sensing system, a plurality of point light sources arranged one-dimensionally or two-dimensionally are formed by repeatedly one-dimensionally or two-dimensionally arranging units each comprising the light source and the lens (see figure 2 note Microlens array and VCSEL array. Abstract and I Introduction note two dimension).

Allowable Subject Matter
Claims 9-11,18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
               Regarding claims 9-11 and 18-20, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art NPL1 and Raring fails to teach a plurality of lenses spaced apart from each other are formed on the slit-shaped opening in a length direction of a slit to form a plurality of point light sources with respect to the slit- shaped opening. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645      

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645